DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/25/22 is entered and made of record. 
III.	Claims 1, 3-8, 10-15 and 17-20 are pending and have been examined, where claims 1, 3-8, 10-15 and 17-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 3-8, 10-15 and 17-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “collate the personal information corresponding to each of the plurality of individuals and the ingredients as used in the food and drink and specify the ingredients corresponding to each of the plurality of individuals; display a list the ingredients corresponding to each of the plurality of individuals select an individual set as a collation target out of the 
plurality of individuals whose personal information is stored, and specify ingredients based 
on the personal information corresponding to the individual selected” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of food detections which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 3-8, 10-15 and 17-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1, 3-8, 10-15 and 17-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Bean (US 20040060986) an ingredient inquiry system, comprising:
a personal-information storing component configured to store, about each of a plurality of individuals, personal information for causing restriction about intake of ingredients used in food and drink (see paragraph 20 and figure 1, residing in the consumer data region 118 includes ingredient preferences of each one of the consumers, preferences is based upon personal likes and dislikes regarding an ingredient, and/or other factors such as, but not limited to, allergies or intolerances to ingredients, 118 is read as the ‘storing component’);
an image input component configured to input an image representing the food and drink (see figure 1, 104 is the image input component);
an ingredient discriminating component configured to specify the food and drink based on the image and discriminate the ingredients used in the food and drink (see paragraph 23, FIGS. 1 and 2 that the label 122 corresponds to a can of tomatoes, as indicated by the product image 202 (tomatoes) and the product name 204 "Best Eating Canned Tomatoes & Spices,” it is apparent that one of the ingredients will be tomatoes, other exemplary ingredients include the various spices added into the product, preservatives, flavor enhancers and/or food coloring may also be other listed ingredients, see figure 1, 106);
an ingredient specifying component configured to collate the personal information corresponding to each of the plurality of individuals and the ingredients discriminated by the ingredient discriminating component and specify the ingredients corresponding to each of the plurality of individuals (see paragraph 46, configured to correlate any type of consumer " preference" with ingredients read from any type of product label having a textual listing of ingredients, figure 1, 102 is the component); and
a display configured to display customer’s preference (see paragraph 38, Thus, when the ingredient list 120 on label 122, figures 1 and 2, is scanned by the user (who may or may not be Robert), the user understands that Robert, because of his allergy, should not consume the tomatoes or any food dish prepared with the tomatoes, figure 1, 114 is the component).
Wong (US 20140104385) discloses a display configured to display list the ingredients corresponding to each of the plurality of individuals specified by the ingredient specifying component (see figure 8 below, the ingredient detected in the image is displayed):

    PNG
    media_image1.png
    492
    416
    media_image1.png
    Greyscale
.
Bean discloses the ingredient inquiry system according to claim 1, wherein the image representing the food and drink is obtained by photographing the food and drink (see figure 1 below):

    PNG
    media_image2.png
    249
    574
    media_image2.png
    Greyscale
.

Wong also discloses the ingredient inquiry system according to claim 1, wherein the ingredient discriminating component is configured to specify the food and drink based on the image and discriminate generic categories of the ingredients used in the food and drink (see figure 8 below):

    PNG
    media_image3.png
    343
    935
    media_image3.png
    Greyscale
.

Bean discloses correlate any type of consumer " preference" with ingredients read from any type of product label having a textual listing of ingredients (see paragraph 46) but is silent in discloses the ingredient inquiry system according to claim 1, further comprising: a selecting component configured to select an individual set as a collation target out of the plurality of individuals whose personal information is stored by the personal-information storing component, wherein the ingredient specifying component specifies ingredients based on the personal information corresponding to the individual selected by the selecting component.

Bean and Wong, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/27/22